Detailed Action
Status of Claims
In response to the communication filed 8/22/2022. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 1,4-7, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toppazzini (US Pub No 20190331171) in view of Hohl (US Pub No 20200018124)

In regards to claim 1, Toppazzini discloses: A wellbore servicing equipment (Toppazzini [0001]-[0002]) comprising: an alignment coupler (Toppazzini Fig 7 element 300) mechanically coupling a first component (Toppanzzini Fig 6 element 310) with a second component (Toppazzini Fig 7 element 345), wherein the alignment coupler comprises: an alignment coupler body (Toppazzini Fig 7 element 375) having an alignment coupler body throughbore extending therethrough along a central axis (Toppanzzini Fig 7 central axis not labeled); a spherical bolt (Toppazzini Fig 7 not labeled but spherical end of 325 a&b) comprising a spherical first end (Topazzini Fig 7 not labeled but spherical end of 325b) and an elongated section (Topazzini Fig 7 elongated section of element 325b) extending from the spherical first end to a second end (Topazzini Fig 5); a spring section comprising one or more springs (Topazzini Fig 7 element 340); and one or more spherical spacers (Topazzini Fig 7 elements 335 & 337), wherein the spherical first end (Topazzini Fig 7 not labeled but spherical end of 325b) of the spherical bolt (Toppazzini Fig 7 325b structure) is disposed within the alignment coupler body throughbore (Toppazzini Fig 7), wherein the second end of the spherical bolt is coupled with a first end of the first component (Toppazzini Fig 5&6), wherein the material section comprises a material disposed within a cavity (Toppazzini Fig 7 element 350 occupies a cavity in element 345) defined by a first end of the second component (Toppazzini Fig 6 element 345), wherein the spring section (Topazzini Fig 7 element 340) is disposed within the cavity (Toppazzini Fig 7 element 340 occupies a cavity in element 345) defined by the first end (Toppazzini the second component and the coupler body define the boundaries of the cavity) of the second component (Toppazzini Fig 6 element 345), and is positioned axially along the central axis between the material section and the spherical first end of the spherical bolt (Toppazzini Fig 6 & 7), and wherein each of the one or more spherical spacers comprises a spherical surface in contact with a spherical surface of the spherical first end of the spherical bolt (Toppazzini [0108]).  
Toppazzini does not disclose the material section containing a TEM, however, Hohl discloses: a thermally expandable material (TEM) section; (Hohl [0154])

Toppazzini and Hohl both disclose using a material for dampening forces downhole. Since both Toppazzini and Hohl teach a dampening material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material (350) of Toppazzini with the thermally expandable material in Hohl to provide the predictable result of dampening the downhole equipment taught by Toppazzini and Hohl. 

In regards to claim 4, Toppazzini discloses: An apparatus comprising: a housing having a housing throughbore extending therethrough along a central axis (Topazzini Fig 5 housings of joints); a motor drive shaft disposed in the housing throughbore (Topazzini Fig 5 element 325A; Shaft connected to a motor on the surface transferring energy downhole [0001] and [0091]); a component drive shaft disposed in the housing throughbore (Topazzini Fig 5 element 325b); and an alignment coupler (Toppazzini Fig 7 element 300) mechanically coupling the motor drive shaft with the component drive shaft (Toppazzini Fig 5), wherein the alignment coupler comprises: an alignment coupler body (Toppazzini Fig 7 element 375) having an alignment coupler body throughbore extending therethrough along the central axis (Toppanzzini Fig 7 central axis not labeled); a spherical bolt (Toppazzini Fig 7 not labeled but spherical end of 325 a&b) comprising a spherical first end (Topazzini Fig 7 not labeled but spherical end of 325b) and an elongated section extending from the spherical first end to a second end (Topazzini Fig 7 elongated section of element 325b); a spring section comprising one or more springs (Topazzini Fig 7 element 340); and one or more spherical spacers (Topazzini Fig 7 element 337), wherein the spherical first end of the spherical bolt is disposed within the alignment coupler body throughbore (Toppazzini Fig 7), wherein the second end of the spherical bolt is coupled with a first end of the component drive shaft (Toppazzini Fig 5&6), wherein the material section comprises a material disposed within a cavity (Toppazzini Fig 7 element 350 occupies a cavity in element 345) defined by a first end of the motor drive shaft (Toppazzini Fig 7 cavity formed in element 345), wherein the spring section (Topazzini Fig 7 element 340) is disposed within the cavity (Toppazzini Fig 7 element 340 occupies a cavity in element 345) defined by the first end of the motor drive shaft (Toppazzini Fig 7 cavity formed in element 345), and is positioned axially along the central axis between the material and the spherical first end of the spherical bolt, (Toppazzini Fig 6 & 7) and wherein each of the one or more spherical spacers comprises a spherical surface in contact with a spherical surface of the spherical first end of the spherical bolt. (Toppazzini [0108]) 
Toppazzini does not disclose the material section containing a TEM, however, Hohl discloses: a thermally expandable material (TEM) section; (Hohl [0154])

Toppazzini and Hohl both disclose using a material for material forces downhole. Since both Toppazzini and Hohl teach a material material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the thermally expandable material in Hohl with the wellbore servicing equipment of Toppazzini providing the predictable result of greater damping effects. 

In regards to claim 5, Toppazzini discloses: The apparatus of claim 4, wherein the apparatus is an oilfield services tool. (Toppazzini [0001]-[0002])   

In regards to claim 6, Toppazzini discloses: The apparatus of claim 4, wherein the spherical first end of the spherical bolt further comprises a cutout section.  (Toppazzini Fig 4 element 327)

In regards to claim 7, Toppazzini discloses: The apparatus of claim 4, wherein the TEM comprises shape memory alloy.  (Hohl [0154])

In regards to claim 9, Toppazzini discloses: The apparatus of claim 4, wherein the spring section comprises one or a plurality of Belleville springs.  (Toppazzini [0130])

In regards to claim 10, Toppazzini discloses: The apparatus of claim 4, wherein the one or more spherical spacers comprise a first spherical spacer (Toppazzini Fig 7 element 320) and a second spherical spacer (Toppazzini Fig 7 element 337), wherein the spherical surface of the first spherical spacer is in contact with a front spherical surface of the spherical first end of the spherical bolt, (Toppazzini Fig 7 element 320) and wherein the spherical surface of the second spherical spacer is in contact with a back spherical surface of the spherical first end of the spherical bolt. (Toppazzini Fig 7 element 337)

In regards to claim 11, Toppazzini discloses: The apparatus of claim 4, wherein a threaded motor drive shaft (Topazzini Fig 5 element 325A) contact surface of the alignment coupler body is threadably coupled with a threaded alignment coupler body contact surface of the first end of the motor drive shaft. (Toppazzini Fig 5 element 360)

In regards to claim 12, Toppazzini discloses: The apparatus of claim 4, wherein an axially opposite surface of one of the one or more spherical spacers is adjacent the spring section; (Toppazzini Fig 7 element 337 and 340) and wherein the axially opposite surface of another of the one or more spherical spacers contacts the alignment coupler body. (Toppazzini Fig 7 element 320)

In regards to claim 15, Toppazzini discloses: A method comprising: assembling a tool with a multi-component drive shaft (Topazzini Fig 5 housings of joints) comprising a motor drive shaft (Topazzini Fig 5 element 325A) and a component drive shaft (Topazzini Fig 5 element 325b) coupled via an alignment coupler (Toppazzini Fig 7 element 300) by: coupling the component drive shaft with the motor drive shaft via the alignment coupler to provide the multi-component drive shaft (Toppazzini Fig 5), wherein the alignment coupler comprises: an alignment coupler body having an alignment coupler body (Toppazzini Fig 7 element 375) throughbore extending therethrough along a central axis (Toppanzzini Fig 7 central axis not labeled); a spherical bolt (Toppazzini Fig 7 not labeled but spherical end of 325 a&b) comprising a spherical first end (Topazzini Fig 7 not labeled but spherical end of 325b) and an elongated section extending from the spherical first end to a second end (Topazzini Fig 7 elongated section of element 325b);  a spring section (Topazzini Fig 7 element 340); and one or more spherical spacers (Topazzini Fig 7 element 337),   wherein the spherical first end of the spherical bolt is disposed within the alignment coupler body throughbore (Toppazzini Fig 7), wherein the second end of the spherical bolt is coupled with a first end of the component drive shaft (Toppazzini Fig 5&6), wherein the damping section comprises a damping section disposed within a cavity (Toppazzini Fig 7 element 350 occupies a cavity in element 345) defined by a first end of the motor drive shaft, (Toppazzini Fig 7 cavity formed in element 345) wherein the spring section (Topazzini Fig 7 element 340) is disposed within the cavity (Toppazzini Fig 7 element 340 occupies a cavity in element 345) defined by the first end of the motor drive shaft (Toppazzini Fig 7 cavity formed in element 345), and is positioned axially along the central axis between the damping section and the spherical first end of the spherical bolt, (Toppazzini Fig 6 & 7) and wherein each of the one or more spherical spacers comprises a spherical surface in contact with a spherical surface of the spherical first end of the spherical bolt; (Toppazzini [0108]) aligning the multi-component drive shaft within a housing; (Toppazzini [0002]; reducing eccentricity)

Toppazzini does not disclose the material section containing a TEM, however, Hohl discloses: a thermally expandable material (TEM) section; (Hohl [0154]) and heating the TEM section, whereby the TEM expands axially to lock the multi-component drive shaft in position within the housing.  

Toppazzini and Hohl both disclose using a material for material forces downhole. Since both Toppazzini and Hohl teach a material material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the thermally expandable material in Hohl with the wellbore servicing equipment of Toppazzini providing the predictable result of greater damping effects. 


In regards to claim 16, Toppazzini discloses: The method of claim 15, wherein heating comprises heating to a temperature above a transition temperature above which the TEM begins to expand. (Hohl [0154]) 

In regards to claim 17, Toppazzini discloses: The method of claim 16, wherein the TEM comprises a shape memory alloy (SMA).  (Hohl [0154])

In regards to claim 18, Toppazzini discloses: The method of claim 17, wherein the SMA comprises, nickel-titanium (NiTi), iron-manganese-silicon (Fe-Mn-Si), copper-zinc- aluminum (Cu-Zn-Al), copper-aluminum-nickel (Cu-Al-Ni), nickel-titanium-iron (NiTiFe), nickel-titanium-niobium (NiTiNb), or a combination thereof.  (Hohl [0154])

In regards to claim 19, Toppazzini discloses: The method of claim 15 further comprising: operating the tool for an operating time; (Toppazzini [0094]; operation use) replacing one or more components of the tool, (Toppazzini [0094]; replacement of parts) to provide a maintained tool; and operating the maintained tool for another operating time.  (Toppazzini [0094]; operation use after replacement of parts)

In regards to claim 20, Toppazzini discloses: The method of claim 19, wherein replacing the one or more components of the tool further comprises cooling the TEM section to a temperature at which the TEM contracts and decoupling the component drive shaft from the multi-component drive shaft. (Hohl [0154]) (ok so I feel like this is inherent when dealing with downhole situations.



Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toppazzini (US Pub No 20190331171), Hohl (US Pub No 20200018124) in further view Du (US Pub No 20200208511)

In regards to claim 2, Toppazzini discloses: The wellbore servicing equipment (Toppazzini [0001]-[0002]) of claim 1, wherein the wellbore servicing equipment (Toppazzini [0001]-[0002]) 

Toppazzini discloses the downhole tool could comprise a drill bit, motor and transmission ([0090] discloses attachments to the downhole tool that are well known in the art for a bottom hole assembly, such as a motor, mud motor, drill bit, etc) but is silent as to other equipment to be used downhole. 

However Du discloses the downhole tool of claim 1: comprises a mud pulser (Du Fig 1 element 1), and wherein the first component comprises a valve drive shaft (Du Fig 1 Element 15) mechanically coupled to a mud pulser valve (Du Fig 1 Element 11) and the second component comprises a motor drive shaft (Du Fig 1 Element 8) mechanically coupled to a motor (Du Fig 1 Element 9). (Du [0044])
Toppazzini, Hohl and Du each recite a downhole tool, Toppazzini discloses a drill bit while Du discloses a mud pulser. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a mud pulser for the drill bit of Toppazzini. The simple substitution of one known element for another producing a predictable result renders the claim obvious.

In regards to claim 14, Toppazzini discloses: The apparatus of claim 4 further comprising a component coupled to a second end of the component drive shaft (Combination of Toppazzini and Hohl from claim 1).
Toppazzini discloses the downhole tool could comprise a drill bit, motor and transmission ([0090] discloses attachments to the downhole tool that are well known in the art for a bottom hole assembly, such as a motor, mud motor, drill bit, etc) but is silent as to other equipment to be used downhole. 

 However Du discloses the downhole tool of claim 1: wherein the component comprises a mud pulser valve (Du Fig 1 Element 11), and the apparatus comprises a mud pulser (Du Fig 1 element 1). 
Toppazzini, Hohl and Du each recite a downhole tool, Toppazzini discloses a drill bit while Du discloses a mud pulser. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a mud pulser for the drill bit of Toppazzini. The simple substitution of one known element for another producing a predictable result renders the claim obvious

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toppazzini (US Pub No 20190331171) in view of Hohl (US Pub No 20200018124) as applied to claim 1 above, and further in view of Wittrisch (US Pat No 5447416).

In regards to claim 3, Toppazzini discloses: The wellbore servicing equipment of claim 1, wherein the wellbore servicing equipment (Toppazzini [0001]-[0002]) contains a variety of downhole tools attached. (Toppazzini [0001] and [0091]; disclosing various pumps and drive shafts well known in the art)  

Toppazzini does disclose a wellbore servicing tool but is silent as to the specifics as to what other downhole tools could be attached to the tool. 

However, Wittrisch discloses a wellbore servicing tool: comprises a positive displacement pump (Wittrisch Fig 5 element 28), wherein the first component comprises a reciprocating element drive shaft (Wittrisch Fig 5 element 30) mechanically coupled (Wittrisch Fig 5 element 29; using joint from claim 1) to a reciprocating element (Wittrisch Fig 5 element 31), and wherein the second component comprises a motor drive shaft mechanically coupled to a motor. (Wittrisch col 1 line 29-34 and col 4 line 16-22; Kelly drive on the surface) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a positive displacement pump as taught by Wittrisch in the device of Toppazzini and Hohl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of the ability to control flow downhole. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toppazzini (US Pub No 20190331171) in view of Hohl (US Pub No 20200018124) as applied to claim 4 above, and further in view of Beer “Mechanics of Materials 7th Edition” (ISBN 978-93-392-1762-4) 

In regards to claim 8, following from claim 4, Hohl discloses: the TEM (Hohl [0154])
Hohl does not explicitly disclose the coefficient of thermal expansion of the TEM but does state in [0154] that the TEM material can be selected based on the required properties. 
As shown by Beer: a coefficient of thermal expansion of greater than or equal to about 2 x10-5 in/in/oF in “Mechanics of Materials” the typical properties of selected materials table on pg A15, Thermoplastics have a Coefficient of thermal expansion of 7.5x10-5/oF) 

One of ordinary skill in the art would have recognized that applying the known technique of Beer, using thermal properties, to the combination of Toppazzini and Hohl to select a TEM material based on the thermal properties required in the downhole environment. [0154]


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        


/TARA SCHIMPF/             Primary Examiner, Art Unit 3672